Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered June 20, 1991, convicting defendant, after a jury trial, of two counts of robbery in the second degree and sentencing him to concurrent terms of one and one-half to four and one-half years imprisonment, unanimously affirmed.
During a concert at Madison Square Garden, the defendant and his accomplice tore a gold and diamond necklace from the complainant’s neck. Both men were separately apprehended by private security personnel and identified by complainant. Shortly thereafter police officers arrived at the security office and arrested the pair.
The defendant’s motion to suppress identification evidence was properly denied after a hearing. Complainant’s identification of defendant was not made under police auspices (see, People v Adams, 53 NY2d 241). We also note that it was not unduly suggestive. While the defendant argued misidentification, that issue was for the jury to determine, and we find no reason to disturb their determination. (See, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932.) Concur — Murphy, P. J., Rosenberger, Kassal and Rubin, JJ.